Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1-20 have been canceled. Claims 21-40 have been added as new claims, and are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 21-32 recite a method (i.e. process), and claims 33-40 recite a system (i.e. machine). Therefore claims 21-40 fall within one of the four statutory categories of invention. 
Independent claims 21 and 33 recite the limitations of localizing the plurality of delivery items; determining the delivery locations for the plurality of delivery items; assigning the [transport devices] to the delivery items; and/or assigning [the transport devices] to times of delivery; and/or (iii) routing the [transport devices] to the delivery locations; and controlling [transport devices] according to an output (claim 33). The claims are drawn to planning and optimizing deliveries, and correspond to certain methods of organizing human activity (i.e. commercial interactions, business relations and business processes, as well as mental processes (observation, evaluation, judgment, and opinion), i.e. determining the delivery locations for the plurality of delivery items; assigning the [transport devices] to the delivery items; and/or assigning [the transport devices] to times of delivery; and/or (iii) routing the [transport devices] to the delivery locations. The claims recite an abstract idea. 
Note: The additional elements in the brackets are there to provide context, and are not being analyzed in step 2A, prong 1, but will be analyzed in step 2A, prong 2 along with the remaining additional elements.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a plurality of transport devices, a data processing device executing a genetic algorithm (claim 21); a controlling system (claim 33); and a computing system configured to execute at least one genetic algorithm (claim33). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 24 and 36 recite the limitations that the providing different kinds of transport devices comprises providing a first transport device and a second transport device, wherein: (i) the first transport device is a mobile robot; and 10(ii) the second transport device is a transport apparatus; and (iii) at least one of: the transport apparatus comprises a more voluminous carrying capacity than the mobile robot and/or the transport apparatus is configured to transport one or more mobile robots. The limitations further limit the abstract idea analyzed above. Further, the additional elements: the first transport device being a mobile robot, the second transport device being a transport apparatus amount to “apply it” or merely using a computer as a tool to implement the abstract idea. The mobile robot also amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 39 recites the limitation that the additional element of providing delivery tasks and completing an assigned delivery task. The limitation recites additional limitations that further limit the abstract idea analyzed above. The claim also recites the additional elements of at least one transport device being fully-autonomous, the controlling system, and the computing system. The computing system and controlling system amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The transport device being fully autonomous amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 40 recites the limitation of assigning delivery tasks and completing the delivery task. The limitation recites additional limitations that further limit the abstract idea analyzed above. The claim also recites the additional elements of at least one transport device being nearly-autonomous, the controlling system, and the computing system. The computing system and controlling system amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The transport device being nearly autonomous amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 22, 23, 25-32, 34, 35, 37, and 38 recite additional elements and/or limitations that are further directed to the abstract idea analyzed above. Therefore, dependent claims 22, 23, 25-32, 34, 35, 37, and 38 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-24 and 26-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 9,656,805).

Claim 21: A method for routing a plurality of delivery items to a plurality of delivery locations by a plurality of transport devices, the method comprising: (Evans Col. 2, Ln. 50-54 disclosing transportation units and mobile bases (plurality of transport devices) utilized for delivering items to user specified delivery locations; Col. 3, Ln. 32-33 disclosing the automated aerial vehicle landing on the mobile base while the mobile base is traveling along the route and engaging or delivering an item)
(A) localizing the plurality of delivery items; (Evans Col. 2, Ln. 53 disclosing the items are delivered from a mobile base (location of the items); Col. 3, Ln. 14-15 also disclosing delivering items from the mobile base to delivery locations; Col. 4, Ln. 19-20 discloses the transportation units traveling to the receiving locations which may be merchants of vendors as well; Col. 5, Ln. 5-7 discloses receiving the locations of the mobile bases and transportation units; the delivery items are held in the mobile base (Col. 6, Ln. 9-13))
(B) determining the delivery locations for the plurality of delivery items; and (Evans Col. 2, Ln. 53-54 discloses the delivery locations are user specified, i.e. tailgating event in parking lot, stadium, etc. (Col. 3, Ln. 15))
(C) a data processing device executing a genetic algorithm for outputting a routing plan comprising at least one of: (i) assigning the transport devices to the delivery items; and/or (ii) assigning the transport devices to times of delivery; and/or (iii) routing the transport devices to the delivery locations. (Evans Col. 27, Ln. 2-20 disclosing selecting a transportation unit to the delivery based on an optimization function (algorithm) where factors are considered, weighted, and the transportation unit is scored and ranked based on the weighting of the transportation factors (assigning transport devices to the delivery items); also look at Col. 32, Ln. 9-19 disclosing an optimization methods utilized for determining the relative positioning of the mobile bases, i.e. an estimated number of delivery and/or receiving locations in an area and the distribution of the delivery and/or receiving locations used to determine where a mobile base should be positioning and the mobile bases are then instructed to travel to the relative positions; see also Col. 32, Ln. 20-34 disclosing determining the relative positions based on various factors (routing); note: the generations of the genetic algorithm are cited below in the dependent claims)

Claim 33 is directed to a system. Claim 33 recites limitations that are parallel in nature as those addressed above for claim 21, which is directed towards a method. Claim 33 is therefore rejected for the same reasons as set forth above for claim 21. Further claim 33 recites:
(a) a controlling system configured for localizing the delivery items and localizing the delivery locations; and  (b) a computing system configured to execute at least one genetic algorithm for at least one of: (Evans Col. 4, Ln. 59-Col. 5, Ln. 10 disclosing the mobile base management system (computing system) that coordinates the delivery; Col. 29, Ln. 54-59 also disclosing a travel path is followed to a delivery location, the path being received at the transportation unit (controlling system, 510 of the unit is disclosed in Fig. 6))

Claim 22: The method of claim 21, wherein the determining in (B) further comprises determining a respective time of delivery or a respective time window of delivery for at least one of the plurality of delivery items. (Evans Col. 24, Ln. 7-21 disclosing determining the estimated delivery time frame for the item; after the estimated delivery time fare is determined, a determination is made as to whether a mobile base will be within the delivery area (Col. 24, Ln. 22-24))

Claim 34 is directed to a system. Claim 34 recites limitations that are parallel in nature as those addressed above for claim 22, which is directed towards a method. Claim 34 is therefore rejected for the same reasons as set forth above for claim 22.

Claim 23: The method of claim 21, further comprising providing different kinds of transport devices, the difference concerning at least one of: Preliminary Amendment4252-0048 (Q0136WO-US) (with original 371 filing for PCT/EP2019/077322) Page 4 of 10(i) sizes of the transport devices; and/or (ii) a number of delivery items the transport devices transport; and/or (iii) a size of delivery items the transport devices transport; and/or (iv) a way of travel the transport devices are configured to use. (Evans Col. 2, Ln. 51-61 discloses the different types of transportation units (automated aerial vehicles, bicycles, etc.), also Col. 3, Ln. 32-36 disclosing different types of transportation units (e.g. automated aerial vehicles, bicycles, automobiles, mobile drive units); Evans Col. 2, Ln. 51-61 further disclosing mobile bases (e.g. truck, automobile, aircraft, watercraft) which may be automated/robotic; (a way of travel the transport devices are configured to use); Col. 24, Ln. 42-47 disclosing determining whether to use mobile bases (rather than transportation units) for delivery, i.e. a mobile bases current capacity and ability to handle items of certain sized and/or suitability for delivering certain types of items (e.g. refrigerator or fragile) (size of delivery items the transport devices transport); see also Fig. 4 and Col. 12, Ln. 30-57 disclosing the mobile bases (trucks) and transportation units (bicycles and automated aerial vehicles))

Claim 35 is directed to a system. Claim 35 recites limitations that are parallel in nature as those addressed above for claim 23, which is directed towards a method. Claim 35 is therefore rejected for the same reasons as set forth above for claim 23.

Claim 24: The method of claim 23, wherein the providing different kinds of transport devices comprises providing a first transport device and a second transport device, wherein: (i) the first transport device is a mobile robot; and 10(ii) the second transport device is a transport apparatus; and (iii) at least one of: the transport apparatus comprises a more voluminous carrying capacity than the mobile robot and/or the transport apparatus is configured to transport one or more mobile robots. (Evans Fig. 4 and Col. 12, Ln. 30-57 disclosing the mobile bases (trucks) (second transport device/apparatus) and transportation units (bicycles and automated aerial vehicles (first transport device); Fig. 4 and Col. 2, Ln. 51-61 further disclosing mobile bases (e.g. truck, automobile, aircraft, watercraft), the trucks having a more voluminous capacity than the transportation units (e.g. automated aerial vehicle and bicycles also disclosed in Fig. 4); further, the mobile bases (second transportation device/apparatus) transports the transportation units (automated aerial vehicles); Col. 10, Ln. 2-10 disclosing the transportation units themselves may travel or be presented though the opening for moving in and out of the mobile base; the transportation units may be carried by the mobile base)

Claim 36 is directed to a system. Claim 36 recites limitations that are parallel in nature as those addressed above for claim 24, which is directed towards a method. Claim 36 is therefore rejected for the same reasons as set forth above for claim 24.

Claim 26: The method of claim 21, wherein (C) is performed 20iteratively and in each iteration a generation is generated and wherein said generation is a representation of the routing plan. (Evans Col. 27, Ln. 2-20 disclosing selecting a transportation unit (generation) to the delivery based on an optimization function where factors are considered, weighted, and the transportation unit is scored and ranked based on the weighting of the transportation factors (assigning transport devices to the delivery items); Col. 27, Ln. 35-37 disclosing the optimization process may be iterative and may consider and adjust the various transportation factors when making a selection; the generation (selection of the transportation unit is a part of the routing plan; Col. 27, Ln. 25-28 also disclosing selecting a transportation unit corresponding to a preferred delivery path (route)) 

Claim 27: The method of claim 26, wherein the generating a generation comprises at least one of: 25(i) combining at least two previous generations, wherein the combination of the at least two previous generations comprises inheritingPreliminary Amendment4252-0048 (Q0136WO-US) (with original 371 filing for PCT/EP2019/077322) Page 5 of 10features from the at least two combined previous generations , such as, from each of the at least two combined previous generations; and/or (ii) performing changes on a previous generation, such as, randomly changing a feature of a previous generation; and/or s (iii) inheriting some features from a previous generation and recalculating rest of the features; and/or (iv) adding features to a previous generation; and/or (v) removing features from a previous generation. (Evans Col. 28, Ln. 10-23 discloses after type of transportation unit is selected (generation), determining more than one of the type is available, if so, one of the units are selected based on factors such as a transportation unit running on electricity that has fully been charged (adding features to previous generation); Col. 28, Ln. 28-29 disclosing the selection of a type of transportation unit (generation) can be changed for various reasons, e.g. the (originally) selected unit may have a mechanical failure, or a current weather condition may be changed, so the evaluation process (using the optimization function in Col. 27) may be performed again to determine if a different type of transportation unit should be selected, se also Fig. 10)

Claim 28: The method of claim 26, wherein the generating a generation comprises performing changes on a previous generation, said changes comprising at least one of: (i) randomly assigning a transport device to a delivery item; and/or (ii) re-assigning a delivery item from one transport device to another; and/or (iii) re-assigning at least two delivery items with different assigned transport devices to same transport device; and/or (iv) assigning a delivery item from being delivered using one transport device to being delivered using different kinds of transport devices; and/or (v) adding a delivery item and/or a respective route for delivering the delivery item; and/or (vi) removing a delivery item and/or respective route for delivering the delivery item; and/or (vii) swapping a time-wise ordering of two successive deliveries for a transport device; and/or Preliminary Amendment4252-0048 (Q0136WO-US) (with original 371 filing for PCT/EP2019/077322) Page 6 of 10(viii) adding to the route for delivering a delivery item an intermediate stop at an energy station for providing energy to the assigned transport devices to complete the delivery of the respective delivery item; and/or (ix) combining at least two routes for delivering at least two delivery items into a single route. (Evans Col. 28, Ln. 28-29 disclosing the selection of a type of transportation unit (generation) can be changed for various reasons, e.g. the (originally) selected unit may have a mechanical failure, or a current weather condition may be changed, so the evaluation process (using the optimization function in Col. 27) may be performed again to determine if a different type of transportation unit should be selected; also Col. 31, Ln. 3-12 disclosing sending an additional transport delivery in the event the (initial) transportation unit is unable to compete delivery (e.g. due to mechanical failure), (re-assigning a delivery item from one transport device to another))

Claim 29: The method of claim 26, wherein (C) further comprises determining efficiency and constraint fulfilment of each generation and wherein efficiency and constraint fulfilment of a generation is determined based on at least one of: (i) distance travelled by the transport devices to deliver the plurality of delivery items; and/or (ii) time spent to deliver the plurality of delivery items; and/or (iii) energy consumed by the transport devices to deliver the plurality of delivery items; and/or (iv) number of transport devices required for delivering the plurality of delivery items; and/or (v) number of human employees that can be involved in delivering the plurality of delivery items; and/or (vi) accordance with regulations or laws, such as, traffic laws; and/or (vii) cost of carrying out the delivery routing plan. (Evans Col. 27, Ln. 2-7 disclosing the type of transportation unit selected (generation) for delivery (assigned to the items for delivery) being determined based on an optimization function; Col. 27, Ln. 11-21 the implementation may determine a score for each type of transportation unit based on a selected weighting of the transportation factors; factors may include travel cost for delivering the item as well as other various factors (cost of carrying out the delivery routing plan))


Claim 30: The method of claim 21, wherein (C) is repeated during travel of the transport devices for delivering the plurality of delivery items and  the routing plan is changed during the travel of the transport devices for delivering the plurality of delivery items. (Evans Col. 28, Ln. 28-32 disclosing a selection of a type of transportation unit may be changed for various reasons; e.g. is a selected type of transportation unit has a mechanical failure, etc.; Col. 31, Ln. 6-9 disclosing additional transportation units may be sent to attempt delivery if the initial delivery attempt could not be completed (e.g. due to mechanical failure))

Claim 31: The method of claim 24, wherein the method further comprises: transferring at least one delivery item from a transport apparatus to a mobile robot. (Evans Col. 28, Ln. 64-Col. 29, Ln. 10 disclosing the transportation unit arriving at the mobile base and an item being provided to the transportation unit for delivery in various ways)


Claim 32: The method of claim 24, wherein the method further comprises: the transport apparatus carrying at least one mobile robot, wherein the at least mobile robot carries at least one delivery item; (Evans Col. 10, Ln. 2-10 disclosing the transportation units themselves may travel or be presented though the opening for moving in and out of the mobile base; the transportation units may be carried by the mobile base; Col. 29, Ln. 46-50 disclosing the transportation unit engaging with the item for delivery, and departing with the item to the delivery location (Col. 29, Ln. 54-55))
and the transport apparatus transporting the at least one mobile robot to an intermediate location; and unloading the at least one mobile robot at the intermediate location; (Evans  Col. 14, Ln. 20-24 disclosing the mobile base having a central stopping point within the geographic area which all of the transportation units depart and return to before the mobile base continues to travel; Col. 28, Ln. 55-63 disclosing the transportation units being carried by the mobile base and is utilized for delivery; Col. 29, Ln. 8-15 discloses the transportation unit taking off from and landing on the mobile base while the mobile base is in motion, and delivering the items to the delivery location; see also Col. 16, Ln. 4-38 disclosing the mobile bases traveling to various receiving and delivery locations where the items are delivered or obtained by the transportation units)
and the at least one mobile robot transporting the at least one delivery item to the respective delivery locations. (Evans Col. 29, Ln. 46-50 disclosing the transportation unit engaging with the item for delivery, and departing with the item to the delivery location (Col. 29, Ln. 54-55)

Claim 37: The system of claim 33, wherein the computing system is configured to receive logistic data and delivery request data wherein the 25logistic data comprises data related to the transport devices, such as, a list of transport devices (Evans Col. 12, Ln. 9-16 disclosing the mobile base management system and computing resources receiving tracking data regarding the coordinates of the mobile bases and transportation units (logistics data); Col. 25, Ln. 60-67 disclosing the listing of different types of transportation units based on travel distances, also Col. 26, Ln. 26-30; Col. 27, Ln. 7-11 discloses scoring the transportation units and selecting the transportation unit with the highest score)
andPreliminary Amendment4252-0048 (Q0136WO-US) (with original 371 filing for PCT/EP2019/077322) Page 9 of 10the delivery request data comprises data related to the delivery items and delivery locations. (Evans Col. 24, Ln. 5-10 disclosing receiving the purchase request by the user for an item, and determining where the item is in stock, estimated time required to fulfill the item; Col. 24, Ln. 24-25 disclosing a user specified delivery location; also Col. 31, Ln. 19-21 disclosing release day items or high volume items and delivery to a location specified by the user (Col. 31, Ln. 39-40)))

Claim 38: The system of claim 33, wherein 
(i) the computing system is configured to output a delivery plan and wherein the delivery plan comprises for each delivery item a respective delivery location, a respective time of delivery, assigned transport devices for delivering the delivery item, and assigned route for delivering the delivery item; (Evans Fig. 3 and Col. 7, Ln. 61-Col. 7, Ln. 3 disclosing the mobile base management system (Col. 23, Ln. 38-40 disclosing the processing implemented by the architectures described in the reference executed by the processors, see also Col. 11, Ln. 13-17); Col. 24, Ln. 5-50 disclosing a user specified delivery location, determining the respective delivery time for the item, assigning mobile base station(s) and and/or transportation units to deliver the item; Col. 27, Ln. 25-28 disclosing selecting a transportation unit corresponding to a preferred delivery path (route); Col. 29, Ln. 54-59 also disclosing a travel path is followed to a delivery location, the path being received from the mobile base management system)
and  (ii) the controlling system is configured to receive the delivery plan that is output by the computing system. (Evans Col. 27, Ln. 25-28 disclosing selecting a transportation unit corresponding to a preferred delivery path (route); Col. 29, Ln. 54-59 also disclosing a travel path is followed to a delivery location, the path being received at the transportation unit (control system, 510 of the unit is disclosed in Fig. 6) from the mobile base management system)

Claim 39: The system of claim 33, wherein at least one transport device is fully-autonomous and the controlling system provides assigned delivery tasks by the computing system to the at least one fully-autonomous transport device and the at least one fully-autonomous transport device autonomously completes an assigned delivery task according to the output of the computing system. (Evans Col. 29, Ln. 54-59 disclosing a travel path is followed to a delivery location, the path being received at the transportation unit (control system, 510 of the unit is disclosed in Fig. 6) from the mobile base management system; the transportation units may be automated (autonomous)(Col. 2, Ln. 52); Col. 24, Ln. 5-50 disclosing a user specified delivery location, determining the respective delivery time for the item, assigning mobile base station(s) and transportation units to deliver the item; Col. 27, Ln. 25-28 disclosing selecting a transportation unit corresponding to a preferred delivery path; Col. 29, Ln. 54-59 disclosing a travel path is followed to a delivery location, the path being received from the mobile base management system)

Claim 40: The system of claim 33, wherein at least one transport device is nearly-autonomous and the controlling system provides assigned delivery tasks by the computing system to the at least one nearly-autonomous transport device and the at least one nearly-autonomous transport device assisted by the controlling system completes the delivery task according to the output of the computing system. (Evans Col. 29, Ln. 54-59 disclosing a travel path is followed to a delivery location, the path being received at the transportation unit (control system, 510 of the unit is disclosed in Fig. 6) from the mobile base management system; the transportation units may be automated, Col. 2, Ln. 52; Col. 24, Ln. 5-50 disclosing a user specified delivery location, determining the respective delivery time for the item, assigning mobile base station(s) and transportation units to deliver the item; Col. 26, Ln. 26-32 disclosing the different type of transportation units may be utilized such as automated aerial vehicles, bicycles, automobiles, mobile driver units, other automated mobile vehicles other mobile machines; Col. 27, Ln. 49-54 disclosing an automated aerial vehicle may travel with assistance such as landing on a taxi or placed on a bicycle rack (nearly autonomous); Col. 27, Ln. 25-28 disclosing selecting a transportation unit corresponding to a preferred delivery path; Col. 29, Ln. 54-59 disclosing a travel path is followed to a delivery location, the path being received from the mobile base management system)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 9,656,805) in view of Abhyanker (2014/0180914).

Claim 25: The method of claim 24, 
wherein the mobile robot travels in public roads, driveways, bike lanes, and/or sidewalks and at speeds below 30 km/h, or no more than 8 km/h, or no more than 6 km/h. 
Evans discloses that the transportation units may travel on roadways (Col. 26, Ln. 40-41 and Col. 29 Ln. 67-Col. 30, Ln. 1 for example). Evans does not explicitly disclose that the transportation units (which are comprised of automated aerial vehicles, etc.), travel at speeds below 30 km/h, or no more than 8 km/h, or no more than 6 km/h. Abhyanker discloses this limitation: (Abhyanker ¶0012 discloses the automated aerial vehicle (multi-copter) similar to that of Evans, may traverse a sidewalk, bike path, roadway; Further Fig. 53 disclosing the speed range being from 1-15 mph (15 mph converts to 24 hm/h which is less than 30 km/h), thus the speed is below 30 km/h). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans to include that the mobile robot travels in public roads, driveways, bike lanes, and/or sidewalks and at speeds below 30 km/h, or no more than 8 km/h, or no more than 6 km/h as taught by Abhyanker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Evans in order to provide a delivery service to user conveniently, and ensure items are handled securely in transit (see ¶0009 of Abhyanker).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628